Citation Nr: 0011760	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  94-08 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971. 

This issue was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  In August 
1998, the veteran was afforded a videoconference hearing 
before a Member of the Board pursuant to the provisions of 
38 U.S.C.A. §§ 7102, 7107(e)(2) (West 1991 & Supp. 1998).  
Thereafter, the Board remanded the claim for service 
connection for post-traumatic stress disorder in March 1999.  
In that decision the Board granted a permanent and total 
disability rating for pension purposes.  

In October 1999, a hearing was held at the RO before another 
Member of the Board who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
1991 & Supp. 1999).  This hearing was a Travel Board hearing, 
with the Board Member at the RO.  The matter has now been 
returned to the Board.  Both Members who have conducted 
hearings will participate in the further development and 
ultimate decision to be entered on this issue.


REMAND

In its March 1999 remand, the Board directed the RO to 
attempt to verify stressors claimed by the veteran to have 
resulted in post-traumatic stress disorder.  The record 
reflects that the RO mailed a letter to the veteran in March 
1999 requesting specific information concerning events during 
service that he considered to be stressors.  This letter was 
returned as undeliverable due to an address change, and the 
RO apparently sent the letter to the veteran's new address in 
May 1999.  There was no specific response to this letter.  
The appellant did forward an additional substantive appeal.  
On that document he requested an additional Travel Board 
hearing at the RO.  At that hearing, he offered names of some 
individuals he knew, who were in his unit and were killed.  

The Board concludes that the veteran presented sufficient 
information at the October 1999 hearing and elsewhere as to 
stressors claimed to have been incurred during service with 
the 523rd Signal Brigade (the unit with which the veteran 
served during his service in Vietnam according to service 
personnel documents of record) to contact the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
to attempt to verify the veteran's alleged stressors.  Such 
action will insure compliance with the instructions of the 
Board contained in the March 1999 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  In this case, a unit history 
of the veteran's military unit during his Vietnam service may 
assist in verification of the reported stressors.  Depending 
upon the outcome of the search for verified combat stressors, 
the veteran may have to be reexamined to determine whether he 
has a diagnosis of post-traumatic stress disorder that is 
valid for rating purposes.  West v. Brown, 7 Vet. App. 70, 78 
(1994).  It is also noted that the provisions of 38 C.F.R. 
§ 3.304(f) have been revised while this case has been 
undergoing development.  Finally, it is noted that the RO has 
considered this matter to be well grounded, and the Board 
agrees.

For the reasons stated above, and in order to give the 
veteran full consideration with respect to the present appeal 
and to accord him due process of law, this case is REMANDED 
to the RO for the following action:

1.  The RO should review the written 
statements and testimony with regard to 
stressors contained in the claims file, 
and prepare a summary of the veteran's 
claimed in-service stressors.  In this 
regard, the veteran alleges that during 
his service in Vietnam, documented by 
evidence of record to have included duty 
as radio relay operator with Company C of 
the 523rd Signal Battalion from September 
1970 to August 1971, he witnessed the 
death of someone with the last of name of 
Barnett with a possible first name as 
James.  He also contends that he was 
exposed to sniper fire during 
reconnaissance missions and witnessed an 
unpleasant interrogation of a Vietnamese 
woman.  This summary and a copy of the 
veteran's DD 214 and all associated 
service documents should then be sent to 
the USASCRUR, 7798 Cissna Road, 
Springfield, Virginia 22150, in an 
attempt to verify the veteran's claimed 
stressors.  The USASCRUR's review should 
include a search for any incident reports 
pertaining to the events detailed by the 
veteran.  A unit history should also be 
requested as part of the stressor 
development.  Information obtained should 
be associated with the claims file.

2.  Thereafter, if and only if the 
USASCRUR or other credible evidence of 
record verifies a claimed stressor, the 
RO should schedule the veteran for a VA 
psychiatric examination.  The veteran is 
advised that failure to report for a 
scheduled VA examination may have adverse 
consequences including the possible 
denial of his claim.  38 C.F.R. § 3.655; 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  The RO must provide for the 
examiners the summary of the stressor or 
stressors described in paragraph 1, 
above, and the examiners must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms.  The examiners should also be 
specifically requested to determine 
whether the diagnostic criteria in the 
Diagnostic and Statistical Manual of 
Mental Disorders 4th edition, (DSM-IV) to 
support a diagnosis of post-traumatic 
stress disorder have been satisfied.  If 
a diagnosis of post-traumatic stress 
disorder is appropriate, the examiners 
must comment upon the link between the 
current symptomatology and one or more of 
the in-service stressors documented to 
have actually occurred.  The report of 
examination should include the complete 
rationale for all opinions expressed.

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that a diagnosis of 
post-traumatic stress disorder was based 
on the verified history provided by the 
USASCRUR and/or the RO.  If the examiner 
relied upon a history which was not 
verified, the examination report must be 
returned as inadequate for rating 
purposes.  The Board emphasizes that a 
diagnosis of service-related post-
traumatic stress disorder is inadequate 
if it is based on an examination which 
relied upon an unverified history.  West, 
7 Vet. App. at 70, 77.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
post-traumatic stress disorder, to 
include consideration of the revised 
38 C.F.R. § 3.304(f).  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	
			
             MARY GALLAGHER	                BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals	       Member, Board of Veterans' 
                                           Appeals


		
MICHAEL D. LYON
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



